Tilton Beldner LLP                                                         www.tiltonbeldner.com
                                                                                     626 RXR Plaza
                                                                             Uniondale, NY 11556
                                                                        Direct Tel.: (516) 262-3602
                                                                               Fax: (516) 324-3170
                                                                       jbeldner@tiltonbeldner.com
                                    01/16/2020
                                                             January 15, 2020
Via ECF                                                   APPLICATION GRANTED: The Initial Case
                                                          Management Conference in this matter that is
Hon. Judge Katherine H. Parker                            scheduled for Tuesday, January 21, 2020 at
U.S. District Court                                       11:00 a.m. in Courtroom 17D, 500 Pearl Street,
Southern District of New York                             New York, NY 10007 is hereby rescheduled to
500 Pearl Street                                          Wednesday, February 19, 2020 at 12:15 p.m.
New York, NY 10007                                        Defendant's deadline to Answer is hereby
                                                          extended to February 15, 2020.
  Re: Carlos Hernandez v. Tamrak Management, Inc.
      Index No. 19-CV-6825 (PAE) (KHP)

Dear Hon. Judge Parker:
                                                                                               01/16/2020
        This firm was just retained to represent Defendant Tamrak Management, Inc., in the above
referenced matter. I am writing to respectfully request that the deadline for submission of
Defendant’s Answer be extended until February 15, 2020. Should the court grant our request
regarding Defendant’s Answer, we further request that the Initial Pretrial Conference be adjourned
to a date after February 15, 2020. The Initial Pretrial Conference is currently scheduled for January
21, 2020.

        The reason for these requests is that we were just retained to handle this matter today, and
we need some time to gather information, speak to relevant witnesses, and review relevant
documents. I have spoken to Gregory Filosa, Esq., counsel for Plaintiff, and he consents to these
requests. This is Defendant’s first request for an extension of its deadline to submit an Answer,
and its first request for an adjournment of the Initial Pretrial Conference. Should the court grant
Defendant’s requests, no other future deadlines would be affected.

       Thank you for your time and consideration regarding this matter.

                                                      Very truly yours,


                                                       _______/S/___________
                                                       Joshua Beldner

CC:    VIA ECF
       Counsel for all parties
